Our study of the statutory report of material facts leads us to the conclusion that the amounts which the libellee was ordered to pay the libellant for alimony and for the maintenance of the minor child were influenced to a considerable extent by the judge’s finding that the libellant still had in her possession or under her control some $10,000 in cash, representing a portion of the proceeds of the sale of the marital home. Although that finding was warranted by some of the testimony of the libellant, we are of the opinion that it was plainly wrong, particularly when considered in the light of (1) the testimony of the libel-lee concerning the portion of the sale proceeds which was turned over to the libellant and (2) other testimony of the libellant concerning the purchase of her present home. As we are in no position to determine the degree of weight which the judge attached to the erroneous finding, so much of the decree of January 16, 1974, as makes provision for alimony and for the maintenance of the minor child is reversed. Those phases of the case are to be tried anew and redetermined in the light of the present circumstances of the parties. Compare Hillery v. Hillery, 342 Mass. 371, 374-375 (1961). See G. L. c. 208, § 34, as appearing in St. 1974, c. 565.

So ordered.